Case 1:17-cv-01927-PAE Document 346

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EXPERIENCE HENDRIX, LLC, et al.,

Plaintiffs,
~-V-

ANDREW PITSICALIS, et al.,

Defendants.

Filed 09/25/19 Page 1 of 2

17 Civ. 1927 (PAE)

ORDER

 

 

PAUL A. ENGELMAYER, District Judge:

The Court is in receipt of a letter from Thomas T. Osinski, Esq., currently counsel for

defendants Andrew Pitsicalis, Leon Hendrix, Purple Haze Properties, LLC, Rockin Artwork,

LLC, Firefly Brand Management, LLC, and Firefly Consumer Products, Inc.,! Dkt. 342, and a

response from Plaintiff's counsel, Dkt. 344. The Court is dismayed to learn that the coordination

of basic logistics for the final phase of discovery continues to be a problem. In response to the

requests of both parties, the Court hereby sets the following deadlines:

1. Mr. Osinski shall produce all outstanding documents requested in plaintiff's

September 12, 2019, letter (including those incorporated by reference therein) by

October 13, 2019. This production shall be accompanied by a sworn certification by

Mr. Osinski attesting in detail to the methods used to locate responsive documents,

and to the completeness of the production.

 

' A motion by Mr. Osinski to withdraw as counsel for the corporate defendants remains pending

with the Court. See Dkt. 343.
Case 1:17-cv-01927-PAE Document 346 Filed 09/25/19 Page 2 of 2

2. The parties are to continue producing documents relevant to discovery through
October 31, 2019, in order to facilitate the completion of fact discovery by the
November 11, 2019, deadline.

3. Unless the parties agree otherwise, Andrew Pitsicalis shall sit for a deposition on
October 21, 2019, in New York, New York.

4. Unless the parties agree otherwise, Thomas Osinski shall sit for a deposition on
October 23, 2019, in New York, New York.

5. Unless the parties agree otherwise, Leon Hendrix shall sit for a deposition on October
25, 2019, in New York, New York.

The Court reserves ruling on plaintiffs request for an evidentiary hearing regarding the

alleged spoliation of Mr. Pitsicalis’ Gmail account. The Court will take up that issue once all

other fact discovery is complete.

SO ORDERED.

Paull A. Crgthay

PAUL A. ENGELMAYER
United States District Judge

 

Dated: September 25, 2019
New York, New York
